Citation Nr: 0939555	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  09-12 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypospadias.

2.  Entitlement to service connection for arthritis of the 
hands, bilaterally.

3.  Entitlement to service connection for arthritis of the 
feet, bilaterally.

4.  Entitlement to service connection for arthritis of the 
knees, bilaterally.

5.  Entitlement to service connection for the back.

6.  Entitlement to service connection for an eye disorder.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for hemolytic anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1970 to February 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

The Veteran indicated on his April 2009 VA Form 9 that he 
wished to testify before a Decision Review Officer (DRO) at 
the RO.  A DRO hearing was scheduled for April 2009 and the 
Veteran was provided notice of this hearing earlier in April 
2009.  However, the Veteran failed to report to the scheduled 
hearing and failed to explain his absence.  Therefore, the 
hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2004).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c)(d) 
(2009).  Such assistance includes making as many requests as 
necessary to obtain relevant records (including service 
medical records) from a Federal department or agency until VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  38 
U.S.C.A. § 5103A (c) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2009).

Correspondence dated in July 2008 and signed by a VA 
physician indicates that the Veteran has applied for Social 
Security Administration (SSA) disability benefits.  However, 
there is no indication as to the outcome of that claim, and 
none of the records relied upon by SSA in its determination 
have been associated with the claims folder.  This 
information must be obtained before a decision on the claims 
of entitlement to service connection and request to reopen 
the claim for service connection for hypospadias can be made.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Contact SSA and obtain any 
administrative decisions and all medical 
records used in adjudicating the Veteran's 
claim for disability benefits filed in 
approximately 2008.  Once obtained, all 
documents must be permanently associated 
with the claims folder.  If these records 
are unobtainable, a negative reply must be 
noted in writing and associated with the 
claims folder.

2.  Review the record and ensure that the 
above action has been completed.  If any 
benefit sought on appeal is denied, 
furnish the Veteran and his representative 
with a Supplemental Statement of the Case 
(SSOC) and allow the Veteran an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



